[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 FEB 28, 2011
                               No. 09-13787                       JOHN LEY
                                                                    CLERK
                           Non-Argument Calendar
                         ________________________

                  D. C. Docket No. 08-00297-CR-T-26-MAP

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

MARIA VALADEZ,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (February 28, 2011)

Before BARKETT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

     After a jury trial, Maria Valadez appeals her 51-month total sentence for
transporting illegal aliens for profit, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii);

immigration document fraud, in violation of 18 U.S.C. § 1546(a); sale of false

social security cards, in violation of 42 U.S.C. § 408(a)(7)(C); and conspiracy to

commit all three offenses, in violation of 18 U.S.C. § 371. Valadez’s sole

argument on appeal is that the district court erred in imposing a four-level

leader/organizer role enhancement. After review, we affirm.1

       Under U.S.S.G. § 3B1.1(a), a defendant’s offense level is increased by four

levels if “the defendant was an organizer or leader of a criminal activity that

involved five or more participants or was otherwise extensive . . . .” U.S.S.G.

§ 3B1.1(a). For the four-level enhancement to apply, the government must show

that: (1) the defendant’s role rose to the level of being an organizer or leader; and

(2) the conspiracy involved five or more people or was otherwise extensive.

United States v. Martinez, 584 F.3d 1022, 1026 (11th Cir. 2009).

       On appeal, Valadez does not dispute that she was a leader or organizer in the

migrant-worker conspiracy. Valadez contends that the conspiracy lacked the

requisite five or more participants and that the government failed to prove that the

       1
         We review for clear error a district court’s determination of the defendant’s role as an
organizer or leader. United States v. Rendon, 354 F.3d 1320, 1331 (11th Cir. 2003). We will
not find clear error unless “we are left with a definite and firm conviction that a mistake has been
committed.” United States v. Crawford, 407 F.3d 1174, 1177 (11th Cir. 2005) (quotation marks
omitted). Given that, at sentencing, Valadez objected to the application of the four-level
leader/organizer enhancement in U.S.S.G. § 3B1.1(a), we reject the government’s argument that
Valadez invited the alleged error.

                                                 2
conspiracy was “otherwise extensive.” Because we conclude that the government

presented sufficient evidence that at least five people were involved in the

conspiracy, we do not address whether the conspiracy was otherwise extensive.

      For purposes of counting the number of participants in the conspiracy, a

“‘participant’ is a person who is criminally responsible for the commission of the

offense, but need not have been convicted.” U.S.S.G. § 3B1.1 cmt. n.1; see also

United States v. Njau, 386 F.3d 1039, 1041 (11th Cir. 2004) (concluding that the

manner of certain individuals’ assistance in distributing counterfeit social security

cards evidenced their knowledge of the scheme and made them “participants” for

sentencing purposes). The defendant is included among the five participants.

United States v. Holland, 22 F.3d 1040, 1045 (11th Cir. 1994).

      Here, the trial record and the undisputed facts in the Presentence

Investigation Report (“PSI”) demonstrated that Valadez’s conspiracy involved at

least five participants who knowingly engaged in illegal activities such that they

could be held criminally responsible. In addition to Valadez herself, there was

Jose Mendez, who assisted Valadez with multiple tasks, including meeting with

illegal migrant workers, placing them in homes, driving them to work and

collecting money; Freddy Ramos, who transported the illegal migrant workers; and

Oscar Lopez-Cruz, who procured counterfeit identification documents for the



                                           3
illegal migrant workers. The PSI identified a fifth individual, named “Rigo,” who

also helped procure counterfeit documents.2

       Valadez argues that she never met one of the participants, Lopez-Cruz, the

man to whom she sent migrant workers for fraudulent documents. The fact that

some conspirators may not have known each other or Valadez directly is

immaterial. See United States v. Taylor, 17 F.3d 333, 337 (11th Cir. 1994)

(explaining that “[i]n finding a single conspiracy, there is no requirement that each

conspirator participated in every transaction, knew the other conspirators, or knew

the details of each venture making up the conspiracy”).

       United States v. Martinez, upon which Valadez relies, is distinguishable. In

Martinez, the defendant pled guilty and disputed facts in the PSI for which the

government did not present any evidence at the sentencing hearing. 584 F.3d at

1024-25. Valadez, unlike the defendant in Martinez, proceeded to trial, where the

government presented evidence of her role in the offense, and she testified on her

own behalf. Valadez’s PSI, in turn, relied upon the trial evidence, and additional

witness interviews, to support the leader/organizer enhancement. See United

States v. Wilson, 884 F.2d 1355, 1356 (11th Cir. 1989) (explaining that sentencing


       2
         Although on appeal Valadez challenges the inclusion of Rigo, she did not object to any
of the facts in the PSI that support his inclusion. Thus, Valadez admitted, for sentencing
purposes, that Rigo was a co-conspirator. See United States v. Beckles, 565 F.3d 832, 844 (11th
Cir.), cert. denied, 130 S. Ct. 272 (2009)

                                               4
court may rely upon evidence heard at trial, facts admitted in defendant’s guilty

plea, undisputed statements in PSI or evidence presented at sentencing hearing).

Further, Valadez did not object to the PSI’s factual statements.

      We find no merit to Valadez’s argument that the district court had a duty to

make explicit findings as to the identity of the five participants. This Court has

concluded that “[i]n making the ultimate determination of the defendant’s role in

the offense, the sentencing judge has no duty to make any specific subsidiary

factual findings. So long as the district court’s decision is supported by the record

and the court clearly resolves any disputed factual issues, a simple statement of the

district court’s conclusion is sufficient.” United States v. De Varon, 175 F.3d 930,

939 (11th Cir. 1999) (en banc) (citations and emphasis omitted) (involving

mitigating-role reduction under U.S.S.G. § 3B1.2).

      Accordingly, the district court did not clearly err in applying the four-level

leader/organizer role enhancement.

      AFFIRMED.




                                           5